Case 2:20-cv-11236-RGK-PLA Document 2-15 Filed 12/11/20 Page 1 of 15 Page ID #:727




       EXHIBIT 20
Case 2:20-cv-11236-RGK-PLA Document 2-15 Filed 12/11/20 Page 2 of 15 Page ID #:728


                               [seal:]                          On summons dated 27 July 2020
                                                         Case registration (RG) No. 2020/000059
                 PRINCIPALITY OF MONACO
                                                                        Hearing of 5 August 2020
                            COURT

                       OF FIRST INSTANCE

                        05 AUGUST 2020

                 No.

                                     SUBMISSIONS IN DEFENCE

                                         AND COUNTERCLAIMS


    FOR:


    Compagnie Monégasque de Banque (CMB)

       Respondent in the main
       proceedings defendant Applicant
       in counterclaim

                                            Lawyer for the Defence, Patricia Rey Pleading
                                            lawyer, Gilbert Manceau of the Paris Bar




    AGAINST:


    1°) Savannah Advisors Inc.

       Applicant in summary
       proceedings Respondent in
       counterclaim

                                            Lawyer for the Defence, Joëlle Pastor-Bensa,
                                            Pleading lawyer, Donald Manasse of the Nice Bar



    2°) Mrs Natalia DOZORTSEVA
    3°) Mrs Capucine JOUNLES

       Volunteer interveners

                                            Having as Lawyer for the Defence, Geraldine Gazo
Case 2:20-cv-11236-RGK-PLA Document 2-15 Filed 12/11/20 Page 3 of 15 Page ID #:729
                                                                                                      2

                           MAY IT PLEASE THE PRESIDING JUDGE


    By deed issued on 27 July 2020, Savannah Advisors Inc. (the Savannah Company) summonsed
    the Compagnie Monégasque de Banque (the CMB) before the Presiding Judge of the Court of
    First Instance at the hearing of 28 July.

    Pursuant to Article 414 of the Civil Procedure Code, not included in the summons, the Savannah
    company requests the judge in summary proceedings to:

       “Order the Monegasque Société Anonyme [public limited company] called Compagnie
       Monégasque de Banque - C.M.B., to have, subject to a fine of €50,000 per day of delay from
       the serving of the writ, to:
       - release the funds held on the account of the company Savannah Advisors Inc., opened in its
       books under the no. REDACTED;
       - and to promptly perform the instructions of the two directors of the Savannah Advisors
       INC. company, namely to transfer the assets held on the latter’s account at the CMB No.
       REDACTED to account No. REDACTED held by it in the books of Kaiser Partners Privatbank;



       To sentence the Monegasque Société Anonyme called Compagnie Monégasque de Banque -
       C.M.B., to pay the full costs and the legal fees of Ms Joëlle Pastor-Bensa, Defence Lawyer, as
       duly claimed.”

    Also pursuant to Article 414 of the Civil Procedure Code, the CMB requests the rejection of
    Savannah’s claim; as a counterclaim, it requests the ordering of the sequestration of the assets, of
    which it is custodian for Savannah’s account, until a final legal decision has been delivered by a
    Monegasque court recognising a foreign ruling, according to these submissions.


    I – The Facts

    1°) The Savannah company holds an account in the books of the respondent, opened on [3 June
    2015] under number REDACTED

    2°) Savannah Advisors Inc. is a company governed by the law of Nevis, formed on 29 September
    2014. Its shareholder is a trust under Liechtenstein law, of which Mr Ashot Egiazaryan is the
    settlor, the trustee and the beneficiary. These qualities are the issue of an ongoing dispute
    between Mr Ashot Egiazaryan and Mr Vitaly Smagin; this dispute is the context of this
    procedure.

    According to the summons, “Mr Vitaly Smagin is creditor against Mr Ashot Egiazaryan for a
    principal amount of $84,290,064.40, pursuant to an arbitral award delivered by the London
    International Court of Arbitration on 11 November 2014 » (summons, page 4, 3rd paragraph)

    Still according to the summons, “by order of 2 March 2020, the Court of Justice of the Grand-
    Duchy of Liechtenstein notably decided to allow Mr Smagin to use the full rights of Mr Ashot
    Egiazaryan as settlor, protector and beneficiary of the Alpha Trust.”
Case 2:20-cv-11236-RGK-PLA Document 2-15 Filed 12/11/20 Page 4 of 15 Page ID #:730
                                                                                                    3



    Pursuant to the authorisation thus given to him by this order dated 2 March 2020, Mr Smagin
    replaced the trustees of the Alpha Trust who themselves appointed the legal representatives of the
    Savannah company: JGT Treuunternehmen reg. and Mr Silvio Vogt (summons, page 6, 3°). In a
    letter dated 3 July 2020 sent through official channels to CMB’s lawyer on behalf of Mr Silvio
    Vogt and JGT Treuunternehmen reg., it was requested to “transfer the assets in the account held
    by Savannah Advisors Inc. No. REDACTED in the books of the Compagnie Monégasque de Banque to
    the company’s account no. REDACTED in the books of Kaiser Partners Privatbank" (adverse party’s
    exhibit no. 6). It was answered on 8 July 2020, through official channels:

       " (...) ) also on 3 July, a person invoking the capacity of trustee of Alpha Trust, a sole
       shareholder of the company Savannah Advisors Inc., issued by extrajudicial deed to the CMB
       an “order (...) [to] FREEZE bank assets, sums, deniers, securities or other, held by company
       Savannah Advisors Inc., in its books, notably on the account No. REDACTED        (and its sub-
       accounts) or any other account or safe deposit, and NOT TO PROCEED with any change
       regarding authorised signatories until otherwise ordered by the court”.” (adverse party’s
       exhibit no. 19).

    Thus, the CMB received the same day, 3 July 2020, entirely conflicting instructions on the
    operational handling of Savannah’s assets.

    Are also produced in factual proceedings:

    a- a letter to CMB in the name of:

       “Mrs Natalia Dozortseva in her capacity as an Alpha Trust trustee, regarding account
       No. REDACTED of which the company Savannah Advisors is the holder (...), my client was
       informed that the situation was evolving very quickly, with a risk of imminent transfer
       from account no. REDACTED held in your books in the name of Savannah Advisors Inc., to
       which we are strongly opposed.

       The Bank is further expressly requested not to authorise any transaction to be carried out
       on the account or any change in the authorised signatories until the full resolution of the
       dispute between the signatories” (letter from Géraldine Gazo to CMB dated 3 July 2020),

    b- an order issued on 3 July 2020 at the request of Mrs Natalia Dozortseva “acting as co-trustee
    of Alpha Trust, a trust subject to the law of Liechtenstein registered under number FL-
    0002.510.771-1":

       “On 3 June 2015, the Company and the Bank entered into an account agreement. In this
       framework, a list of “authorised signatures” to represent the Company was drawn up, which
       includes the names and signatures of Mr Ashot Egiazaryan and the two directors, Mr Thomas
       Wilhelm and Mr Nikolaus Wilhelm.
       This document states that the signature must be a “joint signature of two,” while it is
       specified that in accordance with the Resolution taken on 2 June 2015 by Alpha Trust, the
       Company’s sole shareholder, each of the directors (Mr Thomas Wilhelm and Mr Nikolaus
       Wilhelm) may exercise their power of signature only in conjunction with Ashot Egiazaryan,
       who was appointed as a “joint signatory” on the Account under the same resolution, a copy
       of which had been sent to the Bank.
       A dispute between the authorised signatories on the Account, opposing Mr. Egiazaryan, on
       the one hand, and Messrs. Wilhelm, on the other hand, following the change of Alpha Trust
       trustee (Mrs Dozortseva having become the successor on 31 March 2020 to CTX
Case 2:20-cv-11236-RGK-PLA Document 2-15 Filed 12/11/20 Page 5 of 15 Page ID #:731
                                                                                                    4

        Treuhand AG, represented by Messrs. Wilhelm).
       There are in fact several proceedings in progress in the Liechtenstein courts. In this
       framework, a third party is allegedly seeking to fraudulently have the appointment of two
       new trustees hostile to the Settlor, recognised in the aim of appropriating the assets held
       by the Trust, including the assets in the account opened with the CMB.
       (...)
       In light of the foregoing, the Compagnie Monégasque de Banque (CMB) is expressly ordered
       to freeze the bank assets, sums, deniers, securities or other, held by the company Savannah
       Advisors Inc., in its books, notably on the account No. REDACTED     (and its sub-accounts) or
       any other account or safe-deposit, and make no change to authorised signatories until the
       complete resolution of the dispute between the signatories.".


    3°) The summons states notably that the following decisions have been declared:

    - an order on 1st April 2020, by the United States Central District Court of California,
    - an order dated 9 July 2020 delivered by the same court, from which the following extract is
    taken (summons, page 9, penultimate paragraph):

       “The Court therefore prohibits the defendant, or its trustees, associates, lawyers or agents,
       from making or attempting to make any other modification to the Alpha Trust, including
       but not limited to the addition or substitution of trustees or beneficiaries, without the prior
       approval of this Court. It also prohibits the respondent from attempting to modify or
       amend the administration of the Savannah Advisors company or the Monegasque bank
       account or from undertaking any other action with respect to such entities without the
       approval of this Court. Insofar as such actions are in progress, they should be stopped.”

    - two orders delivered on 1st May 2020 and 13 July 2020 by the Nevis Court by which the
    “Prestige Trust Company LTD - until the date of the new hearing arranged for 10 August
    2020 - was enjoined not to, either by itself, through its representatives, agents or in any other
    way, (Exhibit 16 bis): to register or permit any person other than JGT Treuunternehmen Reg
    ("JGT") and Silvio Vogt to be registered as directors of Savannah Advisors Inc. (...)”
    (summons, page 8, last paragraph and page 9, first paragraph).


    II - Discussion


    1°) The summons makes a completely erroneous assumption that the judge in summary
    proceedings should concede to Monaco the automatic effectiveness for all the decisions
    invoked by the applicant. In fact, it is the duty of the Monegasque court, in this case, the
    judge in summary proceedings, to verify that the relevant rulings fulfil the conditions
    required to be admissible in Monaco; the recognition of foreign rulings may be formed as a
    principal issue or an incidental matter.
Case 2:20-cv-11236-RGK-PLA Document 2-15 Filed 12/11/20 Page 6 of 15 Page ID #:732
                                                                                                   5


    According to article 13 of Law no. 1.448 instituting a private international law code, only
    rulings made by foreign courts made in res judicata are deemed to be in full force and effect
    in the Principality. In this case, the decisions invoked by the applicant are not final.

    In addition, none of the conditions laid down by Article 18 of Law no. 1.448 are fulfilled.

    According to this text:

    “The applicant requesting enforcement or recognition must produce:
    1. an authentic copy of the ruling;
    2. the original of the signified writ or any other deed taking its place in the State where the
    ruling was made;
    3. a certificate issued, either by the foreign court from which the ruling comes, or by the
    clerk of that court, recording that this decision is not opposed or likely to be opposed or
    appealed and that it is enforceable in the territory of the State where it was made.
    These documents should be legalised by a diplomatic or consular agent of the Principality
    accredited with the foreign State, or failing that, by the competent authorities of this State.
    They should also, when not written in French, be accompanied by their French translation,
    produced by an official or sworn translator and duly legalised".

    Therefore, no debate may be instituted in the current procedure on the international regularity
    of the decisions invoked by the applicant, a fortiori, before the judge of the summary
    proceedings, urgent applications judge. The decisions in question are not final, they are
    moreover the subject of appeal, with respect to the order delivered by the Court of the Grand
    Duchy of Liechtenstein on 2 March 2020, “authoris[ing] Mr Smagin to use all the rights that
    Mr Ashot Egiazaryan had as settlor, protector and beneficiary of Alpha Trust", and the order
    of 13 July 2020 of the Court of Nevis in connection with the keeping of the register of
    Directors of the Savannah Company.

    This first ground is sufficient for the rejection of the claim, as court decisions unlikely to be
    recognised in Monaco have no probative significance. However, they constitute the very
    basis of the applicant’s argument.


    2°) Article 414 of the Civil Procedure Code provides: “In the event of an emergency, and in
    all matters for which there is no specific summary proceeding, the presiding judge of the
    court may order, in summary proceedings, any measures that do not prejudice the main
    issue”

    In this case, the two conditions required by this text, the urgency and the non-pre-judgement
    on the merits are deficient.

    Firstly, there is no urgency to ensure the presentation of the funds so that the capital
    deposited on the account of Savannah Advisors Inc. with the Compagnie Monégasque de
    Banque is transferred to a bank in Liechtenstein. The current situation is perfectly protective
    of the rights of the owner of the assets, until the settlement of the proceedings in progress
    before the foreign courts, a settlement which will determine the identity of these legal
    representatives.
Case 2:20-cv-11236-RGK-PLA Document 2-15 Filed 12/11/20 Page 7 of 15 Page ID #:733
                                                                                                     6


    Secondly, the decision of the provisional court should not “prejudice the main issue», the
    summary order shall therefore not bind the judge on the merits regarding the respective rights
    of the parties.

    However, it goes without saying that the transfer of assets to an account opened by Mr
    Smagin’s agents with Kaiser Partners Privatbank would annihilate the interest of any
    subsequent debate on the international regularity of rulings delivered or subsequently
    delivered in this case likely to determine the respective rights of the rival parties.

    In any event, such a debate is not within the scope of the jurisdiction and of the powers of the
    judge in summary proceedings with regard to the conditions laid down in Article 414 of the
    Civil Procedure Code.


    3°) The counterclaim

    Article 1754 of the civil code provides: “depositing, in general, is an act by which another’s
    property is received, with the responsibility of keeping it and of returning it in kind”.

    Conflicting instructions received by Compagnie Monégasque de Banque demonstrate that the
    possession of the assets of which the respondent is custodian is disputed, within the meaning
    of point 2 of Article 1800 of the civil code. According to this text,

    “The court may order the sequestration:
    (…)
    2° of a movable property whose ownership or possession is disputed between two or more
    persons
    (...)”.

    The terms of application of this text are fully met in this case.

    The sequestration measure enters into the jurisdiction and powers of the judge in summary
    proceedings pursuant to Article 414 of the Civil Procedure Code. The setting up of a
    protective solution, in the event of conflicting instructions, is indeed urgent in order to protect
    the respective rights of the parties. This measure does not prejudice a subsequent decision on
    the merits.




                                        ON THESE GROUNDS


    Dismisses Savannah Advisors Inc. “acting according to the proceedings and due diligence of
    its Directors", the company JGT Treuunternehmen reg. and Mr Silvio Vogt,

    Orders the case to be submitted for a decision on the merits,
Case 2:20-cv-11236-RGK-PLA Document 2-15 Filed 12/11/20 Page 8 of 15 Page ID #:734
                                                                                                 7




    Finds the Compagnie Monégasque de Banque’s counterclaim to be admissible,

    Having regard to Article 1800 2° of the Civil Code

    Orders the sequestration of the assets in sums of money and securities deposited by Savannah
    Advisors Inc. with the Compagnie Monégasque de Banque No. REDACTED until a final court
    decision delivered by a Monegasque court has recognised a foreign ruling in res judicata
    appointing the trustee of the Liechtenstein trust, Alpha Trust,

    Sentences the applicant to pay the whole costs, including any fees and related costs as well as
    the legal fees of Patricia Rey, Lawyer for the Defence.


    WITHOUT PREJUDICE
    MONACO, 5 AUGUST 2020

    FOR THE RESPONDENT:

                                  [signature]
Case 2:20-cv-11236-RGK-PLA Document 2-15 Filed 12/11/20 Page 9 of 15 Page ID #:735
                 P R i N C l P A U T E D E MONACO         Sur assignation en date du 27 juillet 2020
                           TRIBUNAL
                  DE   PREMIERE INSTANCE                                      RG N° 2020/000059
                                                                         Audience du 5 aout 2020
                        0 5 ABCI 2020
                 NS
                                   CONCLUSIONS EN DEFENSE
                                   ET RECONVENTIONNELLES


     POUR :


    La Compagnie Monegasque de Banque (CMB)

       Defenderesse au principal
       Demanderesse reconventionnelle

                                              Ayant pour Avocat-Defenseur, Me Patricia Rey
                                              Ayant pour Avocat plaidant, Me Gilbert Manceau
                                              du barreau de Paris




    CONTRE :


    1°) La societe Savannah Advisors Inc.

       Demanderesse au refere
       Defenderesse reconventionnelle

                                              Ayant pour Avocat-Defenseur, Me Joelle Pastor  -
                                              Bensa,
                                              Ayant pour Avocat plaidant, Me Donald Manasse
                                              du barreau de Nice



    2°) Madame Natalia DOZORTSEVA
    3°) Madame Capucine Murielle JOUNIAUX

      Intervenantes volontairse

                                              Ayant pour Avocat-Defenseur, Me Geraldine Gazo
Case 2:20-cv-11236-RGK-PLA Document 2-15 Filed 12/11/20 Page 10 of 15 Page ID
                                  #:736
                                                                          2

                            PLAISE A MADAME LE PRESIDENT


  Par acte delivre le 27 juillet 2020, la societe Savannah Advisors Inc. (la societe Savannah) a
  fait assigner la Compagnie Monegasque de Banque ( la CMB) devant Madame le President du
  Tribunal de premiere instance a Taudience des referes du 28 juillet.

  Au visa de T article 414 du code de procedure civile, non repris au dispositif de 1’assignation,
  la societe Savannah demande au juge des referes de :

     « Ordonner a la Societe Anonyme Monegasque denommee Compagnie Monegasque de
     Banque - C.M.B., d'avoir, sous une astreinte de 50.000 euros par jour de retard a compter
     de la signification de I'ordonnance a intervenir, a :
     - debloquer les fonds detenus sur le compte de la societe Savannah Advisors Inc., ouvert
     dans ses livres sous le n° REDACTED
     - executer, immediatement et sans delai, les instructions des deux directeurs de la societe
     Savannah Advisors INC., a savoir de transferer les avoirs detenus sur le compte de celle-ci
     n° REDACTED dans les livres de la CMB, sur le compte n° REDACTED dont elle est titulaire dans
     les livres de la Banque Kaiser Partners Privatbank ;

     Condamner la Societe Anonyme Monegasque denommee Compagnie Monegasque de
     Banque - C.M.B., aux entiers depens distraits au profit de Maitre Joelle Pastor-Bensa,
     Avocat-Defenseur, sous sa due affirmation. »

  Au meme visa de Particle 414 du code de procedure civile, la CMB conclut au rejet de la de-
  mande de Savannah ; a titre reconventionnel, elle demande que soit ordonne le sequestre des
  avoirs, dont elle est le depositaire pour le compte de Savannah, jusqu’a ce qu’une decision de
  justice definitive ait ete rendue par une juridiction monegasque en reconnaissance d’un juge-
  ment etranger, dans les termes du dispositif des presentes ecritures.


   - Les   faits

  1°) La societe Savannah est titulaire d’un compte dans les livres de la concluante, ouvert le [3
  juin 2015] sous le numero REDACTED

  2°) Savannah Advisors Inc. est une societe de droit de Nevis constitute le 29 septembre 2014.
  Son actionnaire est un trust du droit de Lichtenstein dont M. Ashot Egyazarian est le fidu-
  ciant, le fiduciaire et le beneficiaire. Ces qualites sont l’enjeu d’un litige en cours entre M.
  Ashot Egyazarian et M. Vitaly Smagin ; ce differend est le contexte de la presente procedure.

  Selon 1’assignation, « Monsieur Vitaly Smagin est creancier a I'encontre de Monsieur Ashot
  Egyazaryan pour un montant en principal de 84.290.064,40 USD, et ce, en vertu d'une sen-
  tence arbitrate rendue par la Cour d'arbitrage international de Londres le 11 novembre
  2014 » (assignation, page 4, 3®me paragraphe)

  Toujours selon 1’assignation, « par ordonnance du 2 mars 2020, la Cour de Justice Grand-
  Ducale du Liechtenstein a notamment decide d'autoriser Monsieur Smagin a utiliser la totali-
  ty des droits de Monsieur Ashot Egyazarian en tant que fiduciant , protector et beneficiaire de
  1'Alpha Trust. »
Case 2:20-cv-11236-RGK-PLA Document 2-15 Filed 12/11/20 Page 11 of 15 Page ID
                                  #:737
                                                                          3



  En vertu de l’autorisation qui lui a ete ainsi conferee par cette ordonnance du 2 mars 2020, M.
  Smagin a remplace les fiduciaires de l’Alpha Trust lesquels ont eux-memes nommes des re-
  presentants legaux de la societe Savannah : JGT Treuuntemehmen reg. et M. Silvio Vogt (as-
  signation, page 6, 3°). Par lettre du 3 juillet 2020 adressee par voie officielle a l’avocat de la
  CMB au nom de M. Silvio Vogt et JGT Treuuntemehmen reg., il a ete demande de « transfe-
  rer les avoirs detenus sur le compte detenu par la societe Savannah Advisors Inc. nREDACTED
  dans les livres de la Compagnie Monegasque de Banque sur le compte de la societe
  n°REDACTED dans les livres de la banque Kaiser Partners Privatbank » (piece adverse n°6). II a
  ete repondu le 8 juillet 2020, par voie officielle, ce qui suit :

     « (...) egalement le 3 juillet, une personne invoquant la qualite de trustee d ' Alpha Trust,
     actionnaire unique de la societe Savannah Advisors Inc, a fait delivrer par acte extrajudi-
     ciaire a la CMB une « sommation ( ...) [de] BLOQUER les avoirs bancaires, sommes, de-
     niers, valeurs ou autres, detenus par societe Savannah Advisors Inc., dans ses livres, no-
     tamment sur le compte n°REDACTED       (et ses sous-comptes) ou tout autre compte ou coffre-
     fort, et DE NE PROCEDER a aucun changement relatif aux signataires autorises jusqu'a
     ce qu'il en soit autrement ordonne par la justice ». » (piece adverse n°19).

  Ainsi, la CMB a re?u le meme jour, 3 juillet 2020, des instructions totalement contradictoires
  entre elles sur le traitement operationnel des avoirs de Savannah.

  Sont egalement produites dans l’actuelle procedure :

  a- une lettre adressee a la CMB au nom de :

     « Mme Natalia Dozortseva en sa qualite de trustee d’Alpha Trust, concernant le compte
     n°REDACTED dont la societe Savannah Advisors est titulaire ( ...), ma cliente a ete informee
     que la situation evoluait tres rapidement, avec un risque de transfert imminent a partir du
     compte n°REDACTED detenu dans vos livres au nom de Savannah Advisors Inc., auquel
     nous nous opposons fermement.

     II est, a nouveau, expressement demande a la Banque de n’autoriser aucune operation sur
     le compte, ni aucun changement relatif aux signataires autorises, jusqu’a la resolution
     complete du litige entre les signataires » (lettre de Me Geraldine Gazo a CMB du 3 juillet
     2020),

  b- une sommation delivree le 3 juillet 2020 a la requete de Mme Natalia Dozortseva « agis-
  sant en sa qualite de co-trustee d'alpha trust, trust soumis au droit du Lichtenstein enregistre
  sous le numero FL-0002.510.77l -l » :

    « Le 3 juin 2015, la Societe et la Banque ont conclu une convention de compte. Dans ce
    cadre, a ete etablie une liste de « signatures autorisees » pour representer la Societe, et
    sur laquelle jigurent les noms et signatures de Monsieur Ashot Egiazaryan et des deux ad-
    ministrateurs, Monsieur Thomas Wilhelm et Monsieur Nikolaus Wilhelm.
    Ce document indique que la signature est « collective a deux », etant precise que, confor-
    mement a la Resolution prise le 2 juin 2015 par Alpha Trust, actionnaire unique de la So-
    ciete, chacun des administrateurs (Monsieur Thomas Wilhelm et Monsieur Nikolaus Wil-
    helm) ne peut exercer son pouvoir de signature que conjointement avec Ashot Eqiazaryan,
    lequel a ete nomme en tant que « cosignataire » ( joint signatory) sur le Compte aux termes
    de la meme resolution, dont copie avait ete transmise a la Banque.
    Or, un litige entre les signataires autorises sur le Compte, opposant Monsieur Egiazaryan,
    d'une part, et Messieurs Wilhelm, d'autre part, a la suite du changement de trustee d'Alpha
Case 2:20-cv-11236-RGK-PLA Document 2-15 Filed 12/11/20 Page 12 of 15 Page ID
                                  #:738
                                                                         4

     Trust (Madame Dozortseva ayant succede le 31 mars 2020 a CTX Treuhand AG, represen-
     tee par Messieurs Wilhelm).
     Plusieurs procedures sont en effet en cours devant les tribunaux du Liechtenstein. Dans ce
     Cadre, une tierce partie chercherait a faire reconnaitre de maniere frauduleuse la nomina-
     tion de deux nouveaux trustees hostiles au Settlor, dans le but de s'approprier les actifs de-
     tenus par le Trust, dont les avoirs notamment presents Sur le Compte ouvert aupres de la
     CMB.
     (. . .)
     Au vu de I'ensemble de ce qui precede, il est expressement fait sommation a la Compagnie
     Monegasque de banque (CMB) de bloquer les avoirs bancaires, sommes, deniers, valeurs
     ou autres, detenus par societe Savannah Advisors Inc., dans ses livres, notamment sur le
     compte n°REDACTED         (et ses sous-comptes) ou tout autre compte ou coffre-fort, et de ne
     proceder a aucun changement relatif aux signataires autorises, jusqu'a la resolution com-
     plete du litige entre les signataires ».


  3°) L’assignation mentionne notamment que les decisions suivantes ont ete prononcees :

  - une ordonnance du ler avril 2020, par le tribunal du District des Etats-Unis District central
  de Califomie,
  - une ordonnance du 9 juillet 2020 rendue par le meme tribunal, l’extrait suivant est tire (assi-
  gnation, page 9, avant-demier paragraphe) :

     « La Cour interdit done au defendeur, ou a ses fiduciaires, associes, avocats ou agents,
     d'apporter ou de tenter d'apporter toute autre modification au Trust Alpha, y compris,
     mais sans s'y limiter, I'ajout ou la substitution de fiduciaires ou de beneficiaires, sans avoir
     obtenu au prealable Vapprobation de cette Cour. Elle interdit egalement a la partie defen-
     deresse de tenter de modifier ou d'amender 1'administration de la societe Savannah Ad-
     visors ou du compte bancaire monegasque, ou d'entreprendre toute autre action a I'egard
     de ces entites, sans Vapprobation de cette Cour. Dans la mesure ou de tels actes sont en
     cours, ils doivent etre stoppes. »

  - deux ordonnances rendues le ler mai 2020 et le 13 juillet 2020 par la cour de Nevis par la-
  quelle il a ete « enjoint a la societe Prestige Trust Company LTD - jusqu'a la date de la nou-
  velle audience fixee au 10 aout 2020 - de ne pas, que ce soit par elle-meme, par ses preposes,
  par des agents ou de toute autre maniere, de (Piece n°16 bis) : enregistrer ou permettre a
  toute personne autre que JGT Treuunternehmen Reg ("JGT") et Silvio Vogt d'etre en-
  registres en tant que directeurs de Savannah Advisors Inc. ( .. .) » (assignation, page 8,
  dernier paragraphe et page 9, premier paragraphe).


  II - Discussion


  1°) L’assignation procede du postulat totalement errone selon lequel le juge des referes de-
  vrait admettre l’efficacite de plein droit a Monaco de I’ensemble des decisions invoquees par
  la partie demanderesse. En realite, il appartient a la juridiction monegasque, en l’occurrence le
  juge des referes, de verifier que les jugements dont s’agit, remplissent les conditions exigees
  pour etre requs a Monaco ; la reconnaissance des jugements etrangers peut etre formee a titre
  principal ou incident.
Case 2:20-cv-11236-RGK-PLA Document 2-15 Filed 12/11/20 Page 13 of 15 Page ID
                                  #:739
                                                                                                   5


  Selon 1’article 13 de la loi n°1.448 instituant un code de droit international prive, seuls les
  jugements rendus par les tribunaux etrangers passes en force de chose jugee sont reconnus de
  plein droit dans la Principaute. En l’occurrence, les decisions invoquees par la partie deman-
  deresse ne sont pas definitives.

  De surcroit, aucune des conditions posees par Particle 18 de la loi n°1.448 n’est remplie.

  Selon ce texte :

  « Le demandeur a fin d'execution ou de reconnaissance doit produire :
  1. une expedition authentique du jugement ;
  2. I'original de 1'exploit de signification ou de tout autre acte en tenant lieu dans I'Etat ou le
  jugement aura ete rendu ;
  3. un certificat delivre, soit par la juridiction etrangere dont emane le jugement, soit par le
  grejfer de cette juridiction, constatant que cette decision n'est ni frappee, ni susceptible d'etre
  frappee d’opposition ou d'appel, et qu'elle est executoire sur le territoire de I'Etat ou elle est
  intervenue.
  Ces pieces devront etre legalisees par un agent diplomatique ou consulaire de la Principaute
  accredite aupres de I'Etat etranger, ou, a defaut, par les autorites competentes de cet Etat.
  Elies devront, en outre, quand elles ne seront pas redigees en franqais, etre accompagnees de
  leur traduction en langue franqaise, faite par un traducteur assermente ou officiel et dument
  legalisee ».

  Ainsi, aucun debat ne peut s’instaurer a l’occasion de l’actuelle procedure sur la regularity
  intemationale des decisions invoquees par la partie demanderesse, a fortiori, devant le juge
  des referes, juge de P evidence. Les decisions en cause ne sont pas definitives, elles sont
  d ’ailleurs l’objet de recours, en ce qui conceme Pordonnance rendue par la cour Grand-
  Ducale du Liechtenstein le 2 mars 2020 « autoris [ ant] Monsieur Smagin a utiliser la totalite
  des droits dont Monsieur Ashot Egiazaryan disposait en tant que fiduciant, protector et bene
  ficiaire de VAlpha Trust », ainsi que Pordonnance du 13 juillet 2020 de la cour de Nevis rela-
                                                                                                    -
  tivement a la tenue du registre des administrateurs de la societe Savannah.

  Ce premier moyen suffit au rejet de la demande, les decisions de justice insusceptibles d’etre
  reconnues a Monaco n’ayant pas de portee probatoire. Or, elles constituent la base meme de
  P argumentation de la demanderesse.


  2°) L’article 414 du code de procedure civile dispose : « En cas d’urgence, et en toutes ma-
  tieres pour lesquelles il n 'existe pas de procedure particuliere de refere, le president du tri
  bunal de premiere instance peut ordonner, en refere, toutes les mesures qui ne prejudicient
                                                                                                    -
  pas au principal »

  En Pespece, les deux conditions exigees par ce texte, Purgence et le non-prejugement au fond,
  sont defaillantes.

  Tout d’abord, il n’y a aucune urgence pour assurer la presentation des fonds a ce que soient
  transferes dans une banque au Liechtenstein les capitaux deposes sur le compte de Savannah
  Advisors Inc. aupres de la Compagnie Monegasque de Banque. La situation actuelle est par-
  faitement conservatoire des droits du proprietaire des avoirs, jusqu’au denouement des proce-
  dures en cours devant les juridictions etrangeres, denouement qui determines Pidentite de ces
  representants legaux.
Case 2:20-cv-11236-RGK-PLA Document 2-15 Filed 12/11/20 Page 14 of 15 Page ID
                                  #:740
                                                                         6


  Deuxiemement, la decision de la juridiction provisoire ne doit pas « prejudicier au princi-
  pal », l’ordonnance de refere ne doit done pas lier le juge du fond sur les droits respectifs des
  parties.

  Or, il va de soi que le transfert des avoirs sur un compte ouvert par les mandataires de M.
  Smagin aupres de la Kaiser Partners Privatbank aneantirait l’interet de tout debat ulterieur au
  fond sur la regularity intemationale des jugements rendus ou qui auront alors ete rendus dans
  cette affaire, de nature a determiner les droits respectifs des parties concurrentes.

  En tout etat de cause, un tel debat n’entre pas dans le champ de la competence et des pouvoirs
  du juge des referes au regard des conditions posees par Particle 414 du code de procedure
  civile.


  3°) La demande reconventionnelle

  L’article 1754 du code civil dispose : « le depot, en general, est un acte par lequel on regoit
  la chose d'autrui, a la charge de la garder et de la restituer en nature ».

  Les instructions contradictoires regues par la Compagnie Monegasque de Banque demontrent
  que la possession des avoirs dont la concluante est depositaire est litigieuse, au sens du chiffre
  2 de Particle 1800 du code civil. Selon ce texte,

  « La justice peut ordonner le sequestre :
  (. . .)
  2° d’une chose mobiliere dont la propriete ou la possession est litigieuse entre deux ouplu-
  sieurs personnes
  (...) ».

  Les conditions d’application de ce texte sont pleinement reunies dans la presente affaire.

  La mesure de sequestre entre dans la competence et les pouvoirs du juge des referes au visa de
  Particle 414 du code de procedure civile. La mise en place d’une solution conservatoire, en
  l’etat d’instructions contradictoires, est en effet urgente afin de preserver les droits respectifs
  des parties. Cette mesure ne prejuge aucunement d’une decision ulterieure au fond.




                                        PAR CES MOTIFS


  Debouter la societe Savannah Advisors Inc. « agissant poursuites et diligences de ses Direc-
  teurs », la societe JGT Treuuntemehmen reg. et M. Silvio Vogt,

  Les renvoyer a se pourvoir au fond,
Case 2:20-cv-11236-RGK-PLA Document 2-15 Filed 12/11/20 Page 15 of 15 Page ID
                                  #:741
                                                                         7




  Recevant la Compagnie Monegasque de Banque en sa demande reconventionnelle,

  Vu 1’article 1800 2° du code civil,

  Ordonner le sequestre des avoirs en somme d’argent et en titres deposes par la societe Savan-
  nah Advisors Inc. aupres de la Compagnie Monegasque de Banque sous le n°REDACTED jusqu’a
  ce qu’une decision de justice definitive rendue par une juridiction monegasque aura reconnu
  un jugement etranger passe en force de chose jugee designant le fiduciaire du trust liechtens-
  teinois Alpha Trust,

  Condamner la demanderesse aux entiers depens, en ce compris tous frais et accessoires, dont
  distraction au profit de Me Patricia Rey, Avocat-Defenseur, sous sa due affirmation.


  Sous TOUTES RESERVES
  MONACO LE 5 AOUT 2020

  POUR LA CONCLUANTE :



                                        t
